On Petition for a Rehearing.
Bicknell, C.
It is a clear proposition that leases of an uncertain duration are not valid leases for years. Upon such a point it is unnecessary to repeat the authorities cited in the foregoing opinion. As to the contract in suit, even if there were no element of uncertainty as to its duration, even if it wore to endure for a fixed term of years b}' its expressed provisions, a complaint thereupon, with the same-statements and claiming the same relief as the complaint in-this case, could not be sustained.
The petition for a rehearing assumes that here was alease*439fox tbe sole purpose of operating a saw-mill, and that the intention of the parties was that the land was to be used for saw-mill purposes only, and that any other use of the property would violate the contract and make the occupant liable to pay the other party a compensation for such use ; but the intention of the parties must be gathered from the language of the contract, and where that is plain, and there is no mistake in it, it is conclusive. The writing in this case begins thus : “This agreement made and entered into,” etc.; then follow the words, “demise, grant and lease the following real estate,” giving its metes and bounds; then come the words, “containing a certain steam saw-mill, dwelling-house,” etc.; then follow the words which grant to the party of the second part “the privilege to use all the timber on said premises,” with the restriction, however, that “all the valuable timber shall be used only for mill purposes, or improvement of said premises.” This last language evidently contemplates not only a use for mill purposes, but improvement of the premises besides ; the “premises” were the land granted; there is nothing in any of the wnrds of the grantor which indicates a lease of a saw-mill and five acres of land, to be used only for the purposes of the sawmill ; the valuable timber was to be used’ only for the purposes of the saw-mill, that was all. Now look at the covenants of the occupant: he agrees “to operate the saw-mill during a part or all of the time it shall remain on said premises,” aud that he will not assign to any other than the grantor, “if he will pay the price for the machinery offered by other parties;” there is no stipulation on the part of the occupant, that he will not use the five acres except for mill purposes. The instrument not only leaves him absolutely untrammelled and free as to the use of the premises, but it expressly provides for the use of the valuable timber for the improvement of the premises, and for mill purposes also. In any valid lease, the tenant, if not restrained by the *440terms of the lease, may use the premises for any lawful purpose. Yet the appellant claims a forfeiture and damages, and rent for the flouring mill, and compensation for every use of the property except the use for the saw-mill. There is no ground for forfeiture; there has been no waste; no covenant, express or implied, has been broken, and there is nothing in the agreement which warrants any such damages or compensation as the appellee in his complaint demands.
The petition for a rehearing ought to be overruled.
Per Curiam. — Petition overruled.